[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-12252                ELEVENTH CIRCUIT
                                   Non-Argument Calendar              MARCH 23, 2011
                                 ________________________               JOHN LEY
                                                                         CLERK
                            D.C. Docket No. 2:07-cr-14063-DLG-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                    Plaintiff-Appellee,



                                            versus



MARSHALL LEE MITCHELL,

lllllllllllllllllllll                                             Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                       (March 23, 2011)

Before WILSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      Marshall Lee Mitchell appeals his sentence of imprisonment for 120

months, which was imposed on remand from this Court, for conspiracy to possess

and possession with intent to distribute five or more grams of crack cocaine, 21

U.S.C. §§ 841(a)(1), 846. Mitchell argues that the district court erred when it

deferred to the jury’s finding of drug quantity at his original sentencing. Mitchell

also argues that he should be resentenced under the Fair Sentencing Act of 2010.

See Pub. L. 111-220, § 2(a)(2), 124 Stat. 2372, codified at 21 U.S.C. §

841(b)(1)(B)(iii) (2010). We affirm.

      During his initial sentencing proceeding, Mitchell failed to object to either

the jury’s special verdict, which found him responsible for five or more grams of

crack, or the application of a ten-year mandatory minimum sentence triggered by

the jury’s finding. Mitchell challenged the finding of drug quantity for the first

time on appeal. We rejected his argument as follows: “Although Mitchell argues

that the jury should have determined what amount [he] intended to distribute, he

cites no caselaw that would require such a special verdict. Mitchell was

responsible for all the crack cocaine purchased in the scope of the conspiracy,

whether the drugs were intended for resale or personal use.” United States v.

Mitchell, 366 Fed. Appx. 6, 16 (11th Cir. 2010) (citations omitted). We remanded

for resentencing on other grounds.

                                          2
      Following our remand, Mitchell contested the applicability of the ten-year

mandatory minimum sentence as to each count and argued that the district court

should disregard as erroneous the jury’s finding of drug quantity. The district

court rejected Mitchell’s argument based on our ruling and sentenced him to

concurrent terms of the mandatory minimum sentence of imprisonment on both

counts.

      We review de novo the compliance with our mandate from a previous

appeal. United States v. Amedeo, 487 F.3d 823, 829 (11th Cir. 2007). Under the

mandate rule, a district court acting on remand cannot vary or examine our

mandate “for any other purpose than execution; or give any other or further relief;

or review it, even for apparent error, upon a matter decided on appeal; or

intermeddle with it, further than to settle so much as has been remanded.” United

States v.Tamayo, 80 F.3d 1514, 1520 (11th Cir. 1996). A district court abuses its

discretion if it exceeds the scope of our mandate. Id. In addition, the law of the

case doctrine bars reconsideration of “an issue decided at one stage of a case . . .

[raised] at later stages of the same case.” United States v. Escobar-Urrego, 110

F.3d 1556, 1560 (11th Cir. 1997).

      We reject Mitchell’s argument that the district court erred by refusing to

revisit the jury’s finding of drug quantity. Our decision in Mitchell’s first appeal

                                          3
that the jury’s finding of drug quantity was entitled to deference foreclosed that

issue from being revisited on remand, and the district court correctly declined to

do so. Mitchell’s failure to contest the application of the ten-year mandatory

minimum sentence, in either his initial sentencing or first appeal, also means that

the decision of the district court on that issue became the law of the case, which

barred Mitchell from contesting it for the first time at resentencing.

      Mitchell’s remaining argument about the Fair Sentencing Act is foreclosed

by precedent. The Act does not apply to a defendant, like Mitchell, convicted

before its effective date. United States v. Gomes, 621 F.3d 1343, 1346 (11th Cir.

2010). Mitchell was arrested, convicted, and twice sentenced before that date.

Mitchell is not entitled to be resentenced.

      AFFIRMED.




                                          4